UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 IMMUCOR, INC. (Name of Subject Company) IMMUCOR, INC. (Name of Person Filing Statement) Common Stock, par value $0.10 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Joshua H. Levine President and Chief Executive Officer Immucor,Inc. 3130 Gateway Drive P.O.Box 5625 Norcross, Georgia 30091-5625 (770) 441-2051 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person Filing Statement) With copies to: C. William Baxley John D. Capers, Jr. King & Spalding LLP 1180 Peachtree Street, N.E. Atlanta, Georgia30309 (404) 572-4600 T Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The information set forth under Item 8.01 of the Current Report on Form 8-K filed by Immucor, Inc. on July 11, 2011 is incorporated herein by reference.
